Citation Nr: 1231712	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  11-17 420	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability with arthritis.

2.  Entitlement to service connection for a left knee disability with arthritis.

3.  Entitlement to service connection for a right knee disability with arthritis.

4.  Entitlement to service connection for a skin rash on the arms, legs, back, and chest, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, claimed as depression, anger, anxiety, mood swings, panic attacks, posttraumatic stress disorder, and a sleep disorder.    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Cleveland, Ohio, Regional Office.


FINDING OF FACT

On August 9, 2012, the Board was notified that the Veteran died in July 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2002) (substitution in case of death of a claimant who dies on or after October 10, 2008).  A person eligible for substitution includes a living person is eligible to receive accrued benefits due.  Id.  VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of a claimant should file a request for substitution with the VA Regional Office in Cleveland, Ohio.  


ORDER

The appeal is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


